IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-50453
                         Summary Calendar



JEREMY M. LANGE,

                                         Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                         Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. SA-00-CV-51-HG
                        --------------------
                          February 8, 2001

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jeremy Lange (“Lange”) was granted a certificate of

appealability (“COA”) to appeal the district court’s denial of

federal habeas relief on his contention that the appellee

violated the Thirteenth Amendment and the Ex Post Facto Clause by

requiring him to perform labor.

     As a preliminary matter, Lange’s motion to extend his COA is

DENIED.   Lange has made no attempt to make the threshold

substantial showing of the denial of a constitutional right with

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-50453
                                  -2-

respect to the denial of his claims alleging violations of the

Due Process and Equal Protection Clauses and the doctrine of

separation of powers.   See United States v. Kimler, 150 F.3d 429,

431 & n.1 (5th Cir. 1998).

     This court may “affirm the district court’s judgment on any

grounds supported by the record.”     Sojourner T v. Edwards, 974

F.2d 27, 30 (5th Cir. 1992).    The district court’s denial of

Lange’s ex post facto and thirteenth amendment claims is affirmed

on the grounds that the claims are not cognizable in a habeas

corpus petition.   A favorable determination on Lange’s ex post

facto and thirteenth amendment claims would not automatically

entitle him to an accelerated release.      See Carson v. Johnson,

112 F.3d 818, 820-21 (5th Cir. 1997).

     AFFIRMED; MOTION TO EXTEND COA DENIED.